DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Osaki et al., “Why are Bagworm’s Silks Mechanically Strong?”, Polymer Preprints, 2001, Vol. 50, No. 14, pp. 3493-3494.
	Regarding claim 1, Osaki discloses threads secreted from bagworms as typical fibers secreted from insects.  Applicant’s claim is directed to the fiber.  The phrase “for a fiber reinforced composite material” is given minimal patentable weight as the phrase is directed to use of the reinforcing fiber.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, U.S. Pre Grant Publication 2017/0226674 in view of Osaki et al., “Why are Bagworm’s Silks Mechanically Strong?”, Polymer Preprints, 2001, Vol. 50, No. 14, pp. 3493-3494.

	Regarding claims 2 and 6, Jerez discloses composite structures comprising silk fiber with at least one non-silk polymer wherein the non-silk polymer can include a thermoplastic polymer and/or thermoset polymer [0006, 0011, 0014 and 0041].  Paragraph 0038 discloses that any silk fiber can be used.  Additionally, paragraph 0052 discloses long fiber reinforced polyurethane [resin] wherein the fibers are silk fibers.  Paragraph 0074 of Jerez discloses carbon fibers combined with silk fibers to make a hybrid thread used in fiber reinforced polymer materials.  See also paragraph 0075 of Jerez.
	Jerez is silent to the silk fiber being formed from bagworms.  Jerez discloses any silk fiber.  Jerez also discloses the use of spider silk [0038].  Osaki discloses that the elastic modulus of a thread from bagworm [Eumeta minuscula] is considerably higher than the elastic modulus of the thread of spiders [pp.3493].  One of ordinary skill in the art before the effective filing date of invention would utilize bagworm silk fibers as the silk fibers in Jerez for the benefit of obtaining a composite that has enhanced elastic modulus.  

	Regarding claim 3, paragraph 0041 of Jerez discloses that the silk fibers can be combined with resin and other fibers such as carbon fiber, fiberglass, natural fibers, Kevlar.

	Regarding claim 4, paragraph 0069 of Jerez discloses a three-dimensional fiber reinforced polymer composite that incorporate fibers in the x-direction, y-direction and z-direction.

	Regarding claim 5, paragraph 0069 of Jerez discloses a composite using silk cloth that is knitted in different weaves.

	Regarding claim 7, paragraph 0052 of Jerez discloses that the silk fibers are present in the amount of 20 wt% to 50 wt% of a long-fiber reinforced polyurethane.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786